        Case 2:20-cv-02214-DDC-JPO Document 14 Filed 08/13/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


HECTOR BECERRA,                    )
                                   )  Plaintiff,
    vs.                            )
                                   ) Case No. 2:20-cv-02214
WALMART, INC. d/b/a WALMART        )
NEIGHBORHOOD MARKET #998,          )
                        Defendant. )

                    STIPULATION FOR DISMISSAL WITH PREJUDICE

         COMES NOW the parties Plaintiff Hector Becerra and Defendant Walmart Inc., by and

through their undersigned counsels, and stipulate that this matter should be dismissed as to all

claims and causes of action against all parties with prejudice, each party to bear its own costs.

Dated: August 13, 2020                        Respectfully submitted,


 ROBB, TAYLOR & O’CONNOR                               KUTAK ROCK, LLP
 /s/ Donald T. Taylor                                  /s/ Anna M. Berman
 Donald T. Taylor #13053                               Anna M. Berman #24519
 827 Armstrong Ave., Suite 300                         Isaac W. Straub, #28430
 Kansas City, KS 66101                                 2300 Main Street, Suite 800
 Phone: 913-321-9600                                   Kansas City, MO 64108
 Fax: 913-321-0199                                     Phone: (816) 960-0090
 dontay@kc.rr.com                                      Fax: (816) 960-0041
 ATTORNEY FOR PLAINTIFF                                anna.berman@kutakrock.com
                                                       isaacstraub@kutakrock.com
                                                       ATTORNEYS FOR DEFENDANT




                                                   1
4814-5572-0646.1
